MAGNETIC CHIP DETECTOR AND METHOD OF USE



RESTRICTION


Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1 - 19 which are drawn to a method of operating a magnetic chip reader by performing an engine shutdown, classified in G01M 15/14.
II.	Claim 20 which is drawn to a gas turbine engine having a magnetic chip detector system, classified in F02D 35/02.

Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).
At present, the gas turbine engine as set forth in invention II does not require and thus can be used to perform a process without increasing an intrinsic magnetic field strength within the core and interrupting the electrical current circulation in the coil while the intrinsic magnetic field strength remains in the core as is required in invention I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent and distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because a separate and distinct search and examination would be needed to properly consider each invention.

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.

Should the Applicant traverse on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is advised to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be gained from the Patent Center. Unpublished application information in the Patent Center is available to registered users. To file and manage patent submissions, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.



/Eric S. McCall/Primary Examiner
Art Unit 2856